Title: To Thomas Jefferson from Edmund Bacon, 22 February 1824
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir,
February 22nd 1824.
With pleasure I proceed to send to you a few lines. hopeing on the arrival of this it may find you injoying the grait blessing of good helth. myself and family are in reasonable helth at present. we had some sickness last fall but none of a serious nature. this part of the country is some subjic to ague and fever. in certain low damp places and neare water coursis. but those who live on high situations seldom have any such complaint. as I mentioned in my letter last yeare the lands are Genrally level and rich producis. about as good corn as your hop patch at the ford of your river going to the mill it is easy to work it the soil being light and cleare of stone my ploughs never was sent to the shop the whole yeare and we cultivated 150 acres of corn cotton grow here very well Tobacco also grow very well as also all sorts of vigetables far excelling virginia wheat does not do every yeare so well the soil forceis it up too rapid and is subjic to rust besides very subjic to weavel. our best land with very good farms in cultivation housis orcherds &C sell from 4$ to 6 in specie unimproved land from 2$ to 4. I mean pr acre. I have not perchased land yet. I am of Opinion to my interest to take good time to acquaint myself. as well as I can of the nature of the western countrys before I finally settle myself. I have spent a part of this winter in Missouri have Just returned home I think very well of the southern part of that state the  soil is a Genral mixture more like the soil of virginia than any other western state I have seen some as rich soil as any in the world and some as poor. I consider a full supply of good rich soil to afford the best of settlements in that part they have prime springs in the northern part of the state the soil is more Genrally rich but much less water and I think more unhelthy the south side of Missouri River is in my Opinion far most desirable If I could think it at all important to you I could give a more full detail of that country but no doubt you have herd from better Judges than I am of that country Genrally Your letter datted last sepr I recieved informing me that you had placed at Louisville a hundred dollars which I could have on application to Mr Dabney Terrill I made an arrangement with a Merchant in my county town to get the money for me he tells me he thinks he shall Obtain it soon on my recieving it you shall here from me the
			 small balance you can no doubt convey to me by some way placeing it at Baltimore the merchants here will then give me the cash for such deposit very readily.I am and was on recieving your letter truly sorry to here of your accidents. no person now in Albemarle are more deare to me sir than yourself and if my very sincere good wishes could pervail for your well fair and prosperity no misforchin would be on you may you never meet with any circumstance to afford you any dissatisfaction is the wish of your very sincere friend through lifeE: BaconI have rented the same farm for this present yeare but expect to settle on my own soon some whare the next yeare either in Kentucky or Missouri